EXHIBIT 10.2
DEVRY INC.
EXECUTIVE EMPLOYMENT AGREEMENT
 


 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of October 12, 2009 (the “Effective Date”), by and between DeVry Inc.
(“DeVry”), and Richard M. Gunst (the “Executive”).  DeVry and the Executive are
sometimes hereinafter referred to individually as a “Party” and together as
“Parties.”
 
Unless otherwise defined in the body of this Agreement, capitalized terms shall
be defined as provided in Appendix I to this Agreement.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:
 
AGREEMENT
 
1.   Employment Period.  DeVry will employ the Executive, and the Executive
hereby accepts employment with DeVry, upon the terms and subject to the
conditions set forth in this Agreement.  The Executive’s employment under this
Agreement shall begin on the Effective Date and shall continue thereafter until
the first to occur of the events described in Section 8(a) (the “Employment
Period”).
 
2.   Position and Duties.
 
(a)  Title; Responsibilities.  During the Employment Period, the Executive will
serve as the Senior Vice President, Chief Financial Officer of DeVry and will
have the normal duties, responsibilities and authority of that position, subject
to the power of the CEO to expand or limit such duties, responsibilities and
authority; provided, however, at all times, Executive’s duties, responsibilities
and authority shall be commensurate with such duties, responsibilities and
authority held by executives in comparable positions in corporations of similar
size and scope to DeVry in DeVry’s industry.  The Executive shall report to the
CEO or the CEO’s designee.  In this trusted, executive position, the Executive
will be given access to DeVry’s Confidential Information.  The Executive shall
comply in all material respects with all applicable laws, rules and regulations
relating to the performance of the Executive’s duties and responsibilities
hereunder, including DeVry’s Code of Business Conduct and Ethics.
 
3.   Compensation.
 
(a)  Base Salary.  The Executive shall receive a yearly Base Salary under this
Agreement established as of the Effective Date.  The Executive’s Base Salary
will be paid by DeVry in substantially equal bi-weekly installments.  The Base
Salary will be reviewed annually by the CEO in coordination with the
Compensation Committee and upon such review the Base Salary may be increased by
the CEO in coordination with the Compensation Committee (but subject to any
applicable DeVry policy, law, or exchange listing requirement); provided,
however, the Base Salary under this Agreement, including as subsequently
adjusted upwards, may not be decreased thereafter except in the case of an
across-the-board percentage reduction in base salaries of executives at the
Executive’s level affecting such executives equally.  All amounts payable to the
Executive under this Agreement will be subject to all required withholding by
DeVry.
 
1

--------------------------------------------------------------------------------


 
(b)  Equity Awards.  In addition to the Base Salary, the Executive shall be
eligible for annual equity awards, as determined by DeVry, the Board and/or
Compensation Committee as necessary and appropriate to comply with DeVry policy,
applicable law, or exchange listing requirements, under DeVry’s equity award
plan(s) covering executives at the Executive’s level, as in effect from time to
time.
 
4.   Management Incentive.  In addition to the Base Salary, the Executive will
be eligible to receive an annual MIP Target payment under DeVry’s annual
Management Incentive Plan, as in effect from time to time, upon the achievement
of specific DeVry-wide and personal performance goals that will be determined
each fiscal year by the Executive’s direct supervisor and/or the Compensation
Committee as necessary and appropriate to comply with DeVry policy; provided,
however, the MIP Award may be based on a higher or lower percentage of the MIP
Target for performance which is in excess of target goals or below target goals,
respectively.  Any MIP Award due and owing hereunder with respect to any fiscal
year shall be paid no later than the fifteenth day of the third month following
the end of DeVry’s fiscal year in which the MIP Award was earned.
 
5.   Vacation.  The Executive will be entitled to the number of weeks of
vacation each fiscal year equal to that of other executives at the Executive’s
level.
 
6.   Benefits.
 
(a)  Other Benefit Plans and Programs.  In addition to the Base Salary and other
compensation provided for in Section 3 and Section 4 above, the Executive shall
be eligible to participate in such health and welfare benefit plans (including
Executive’s eligible dependents) and any qualified and/or non-qualified
retirement plans of DeVry as may be in effect from time to time; provided,
however, that participation shall be subject to all of the terms and conditions
of such plans, including, without limitation, all waiting periods, eligibility
requirements, vesting, contributions, exclusions and other similar conditions or
limitations.   Any and all benefits under any such plans shall also be payable,
if applicable, in accordance with the underlying terms and conditions of such
plan document.  Executive’s participation in the foregoing plans and any
perquisite programs will be on terms no less favorable than afforded to
executives at the Executive’s level, as in effect from time to time.  DeVry,
however, shall have the right in its sole discretion to modify, amend or
terminate such benefit plans and/or perquisite programs at any time.  DeVry will
reimburse the Executive for all reasonable business expenses incurred by
Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with DeVry’s policies and procedures
in effect from time to time.
 
2

--------------------------------------------------------------------------------


 
7.   Relocation Expenses.  [RESERVED].
 
8.   Termination.
 
(a)  When Does Termination Occur.  The Executive’s employment with DeVry and the
Employment Period will end on the earlier of (i) the Executive’s death or
Permanent Disability, (ii) the Executive’s resignation at any time with or
without Good Reason, or (iii) termination by DeVry at any time with or without
Cause.  Except as otherwise provided herein, any termination of the Employment
Period by DeVry or by the Executive will be effective as specified in a written
notice from the terminating Party to the other Party; provided, however, if the
Executive’s employment with DeVry is terminated during the Employment Period by
DeVry without Cause or by the Executive without Good Reason, the terminating
Party must give the other Party at least thirty (30) days prior written
notice.  For avoidance of doubt, Executive’s voluntary retirement from DeVry
shall be deemed a resignation by Executive without Good Reason.
 
(b)  Termination Due to Death or Permanent Disability.  If the Employment Period
is terminated pursuant to Section 8(a)(i) above, then, through the date of
termination of Executive’s employment with DeVry, the Executive will be entitled
to the Accrued Benefits payable no later than thirty (30) days following
Executive’s Termination Date.  Except as set forth in this paragraph (b), the
Executive will not be entitled to any other Base Salary, severance, compensation
or benefits from DeVry thereafter, other than those previously earned under any
of DeVry’s retirement plans or expressly required under applicable law.
 
(c)  Termination by DeVry With Cause or By the Executive Without Good
Reason.  If the Employment Period is terminated by DeVry with Cause or if the
Executive resigns without Good Reason, then the Executive will only be entitled
to receive the Accrued Benefits payable no later than thirty (30) days following
Executive’s Termination Date.  Except as set forth in this paragraph (c), the
Executive will not be entitled to any other Base Salary, severance, compensation
or benefits from DeVry thereafter, other than those previously earned under any
of DeVry’s retirement plans or expressly required under applicable law.  Within
ten (10) days following notice of termination with Cause, the Executive may
request of the CEO an opportunity to cure the Cause event, which request shall
be determined by the CEO in the CEO’s sole discretion.
 
(d)  Termination by DeVry Without Cause or By the Executive With Good
Reason.  If:
 
(i)  the Executive’s employment with DeVry is terminated during the Employment
Period (A) by DeVry without Cause or (B) by the Executive with Good Reason; and
 
(ii)  the Executive executes a Release and such Release is not timely revoked by
Executive and becomes legally effective; and
 
3

--------------------------------------------------------------------------------


 
(iii)  the Executive complies with the terms of this Agreement and the Release,
 
then the Executive will be entitled to receive:
 
(A)  Accrued Benefits.  the Accrued Benefits payable no later than thirty (30)
days following Executive’s Termination Date;
 
(B)  Base Salary and MIP Award.  payment of an amount equal to one and one-half
(1-1/2) times the sum of Executive’s Base Salary (at the rate then in effect)
plus MIP Target, which shall be payable in eighteen (18) equal monthly payments
commencing with the first payroll period following the date the Release becomes
legally effective; and
 
(C)  Other Benefits.  the following “Additional Benefits”:
 
(I)  Pro-Rated MIP Award.  Provided that Executive has been employed for not
less than six (6) months during the fiscal year during which Executive’s
Termination Date occurs, payment of a pro-rated MIP Award pursuant to Section 4
(based on the number of days in the fiscal year which have passed divided by
365) based upon accomplishment of the relevant performance targets for the
relevant fiscal year which includes the Executive’s Termination Date, which MIP
Award shall be payable in a lump sum payment at the time all other MIP Awards
for such fiscal year are paid to the other DeVry senior executives;
 
(II)  Health Continuation.  Eighteen (18) months of continued health benefit
plan coverage following the Termination Date at active employee levels and
active employee cost for Executive and Executive’s eligible dependents; such
health benefits shall be provided and paid for by the Executive per regular
payroll period of DeVry commencing with the first payroll period following the
Executive’s termination of employment and continuing until the earlier of (1)
the eighteen (18) month anniversary of Executive’s Termination Date, or (2) the
date Executive is eligible for equivalent coverage and benefits under the plans
and programs of a subsequent employer.  Medical expenses (as defined in Code
Section 213(d)) paid pursuant to this paragraph are intended to be exempt from
Code Section 409A to the extent permitted under Treasury Regulation
§§1.409A-1(b)(9)(v)(B) and -3(i)(1)(iv)(B).  However, to the extent any health
benefits provided pursuant to this paragraph do not qualify for exemption under
Code Section 409A, DeVry shall provide Executive with a lump sum payment in an
amount equal to the number of months of coverage to which Executive is entitled
times the then applicable premium for the relevant health plan in which
Executive participated.  Such lump sum amount will be paid during the second
month following the month in which such coverage expires; and
 
(III)  Outplacement Services.  DeVry shall, at its sole expense, provide the
Executive with a nine (9) month senior executive level outplacement program the
provider of which shall be selected by DeVry in DeVry’s sole discretion with
such expenses being payable to the outplacement service as soon as
administratively practicable but in no event later that the last day of the
calendar year immediately following the calendar year in which such expense was
incurred by the Executive.
 
4

--------------------------------------------------------------------------------


 
(e)  Specified Employee Six Month Delay Requirement.  Notwithstanding the
provisions of paragraph (d) immediately above, because DeVry is a “public
company” within the meaning of Code Section 409A, any amounts payable to the
Executive during the first six months and one day following the Termination Date
pursuant to paragraph (d) immediately above shall be deferred until the date
which is six months and one day following such Termination Date, with the first
payment being in an amount equal to the total amount to which the Executive
would otherwise have been entitled during the period following the Termination
Date of employment if the six-month deferral had not been required.  Except as
otherwise expressly provided in paragraph (d) immediately above, all of the
Executive’s rights to Base Salary, employee benefits, severance and other
compensation hereunder or under any policy or program of DeVry which accrue or
become payable on or after the termination of the Employment Period will cease
upon such Termination Date other than those expressly required under applicable
law.
 
(f)  No Offset or Mitigation.  Except for such monies due and owing DeVry, if
Executive’s employment with DeVry is terminated for any reason, DeVry will have
no right of offset, nor will Executive be under any duty or obligation to seek
alternative or substitute employment at any time after the effective date of
such termination or otherwise mitigate any amounts payable by DeVry to
Executive.
 
9.   Change in Control.
 
(a)  Obligations of DeVry upon Executive’s Termination with Good Reason or
DeVry’s Termination of Executive Without Cause During Change in Control
Period.  If:
 
(i)  during the Change in Control Period, DeVry terminates the Executive’s
employment without Cause (other than for death or Disability) or the Executive
terminates employment for Good Reason, and
 
(ii)  the Executive executes the Release and such Release is not timely revoked
by Executive and becomes legally effective; and
 
(iii)  the Executive complies with the terms of this Agreement and the Release,
 
then the Executive will be entitled to receive:
 
(A)  Accrued Benefits.  the Accrued Benefits payable no later than thirty (30)
days following Executive’s Termination Date;
 
(B)  Base Salary and MIP Award.  payment of an amount equal to two (2) times the
sum of Executive’s Base Salary (at the rate then in effect) plus MIP Target,
which shall be payable in twenty-four (24) equal monthly payments commencing
with the first payroll period following the date the Release becomes legally
effective; and
 
5

--------------------------------------------------------------------------------


 
(C)  Other Benefits.  Additional Benefits as delineated in Section 8(d)(iii)(C)
above except that in subsection (II) the reference to “eighteen (18) months”
shall be changed to “twenty-four (24) months” and in subsection (III) the
reference to “nine (9) month” shall be changed to “twelve (12) months.”
 
(b)  Obligations of DeVry upon Executive’s Death.  If the Executive’s employment
is terminated by reason of the Executive’s death during the Change in Control
Period, DeVry shall provide the Executive’s estate or beneficiaries with the
Accrued Benefits, and shall have no other severance obligations under this
Agreement.  The Accrued Benefits shall be paid to the Executive’s estate or
beneficiary, as applicable, within thirty (30) days following the Termination
Date.
 
(c)  Obligations of DeVry upon Executive’s Permanent Disability.  If the
Executive’s employment is terminated by reason of the Executive’s Permanent
Disability during the Change in Control Period, DeVry shall provide the
Executive with the Accrued Benefits, and shall have no other severance
obligations under this Agreement.  The Accrued Benefits shall be paid to the
Executive within thirty (30) days following the Termination Date.
 
(d)  Obligations of DeVry upon Executive’s Termination Without Good Reason or
DeVry’s Termination of Executive With Cause During Change in Control Period.  If
the Executive’s employment is terminated for Cause during the Change in Control
Period or the Executive resigns during the Change in Control Period without Good
Reason, DeVry shall provide the Executive with the Accrued Benefits, and shall
have no other severance obligations under this Agreement.  In such case, all
Accrued Benefits shall be paid to the Executive within thirty (30) days
following the Termination Date.
 
(e)  Anticipatory Change in Control.  If a Change in Control occurs and if the
Executive’s employment with DeVry was terminated by DeVry without Cause within
six (6) months prior to the date such Change in Control occurred, and if it is
reasonably demonstrated by the Executive that such termination of employment (i)
was at the request of a third party who had taken steps reasonably calculated to
effect a Change in Control or (ii) otherwise arose in connection with or in
anticipation of a Change in Control, then Executive shall be deemed to have been
involuntarily terminated by DeVry without Cause during the Change in Control
Period and shall be eligible to receive the monies and benefits under Section
9(a) rather than Section 8(d) of the Agreement.
 
10.   Confidential Information.
 
(a)  The Executive recognizes and acknowledges that the continued success of
DeVry and its Affiliates depends upon the use and protection of a large body of
confidential and proprietary information and that the Executive will have access
to the entire universe of DeVry’s Confidential Information (as defined below in
Section 10(b)), as well as certain confidential information of other Persons
with which DeVry and its Affiliates do business, and that such information
constitutes valuable, special and unique property of DeVry, its Affiliates and
such other Persons.
 
6

--------------------------------------------------------------------------------


 
(b)  Confidential Information.  For purposes of this Agreement, DeVry’s
“Confidential Information” shall include DeVry and its Affiliates’ trade secrets
as defined under Delaware law, as well as any other information or material
which is not generally known to the public, and which:  (a) is generated,
collected by or utilized in the operations of DeVry or its Affiliates’ business
and relates to the actual or anticipated business, research or development of
DeVry, its Affiliates or DeVry and its Affiliates’ actual or prospective
Customers; or (b) is suggested by or results from any task assigned to the
Executive by DeVry or its Affiliates, or work performed by the Executive for or
on behalf of DeVry or its Affiliates.  Confidential Information shall not be
considered generally known to the public if the Executive or others improperly
reveal such information to the public without DeVry or its Affiliates’ express
written consent and/or in violation of an obligation of confidentiality owed to
DeVry or its Affiliates.  Confidential Information includes, without limitation,
the information, observations and data obtained by the Executive while employed
by DeVry concerning the business or affairs of DeVry or its Affiliates,
including information concerning acquisition opportunities in or reasonably
related to DeVry or its Affiliates’ business or industry, the identities of and
other information (such as databases) relating to the current, former or
prospective employees, suppliers and Customers of DeVry or its Affiliates,
development, transition and transformation plans, methodologies and methods of
doing business, strategic, marketing and expansion plans, financial and business
plans, financial data, pricing information, employee lists and telephone
numbers, locations of sales representatives, new and existing customer or
supplier programs and services, customer terms, customer service and integration
processes, requirements and costs of providing service, support and equipment.
 
(c)  The Executive agrees to use DeVry’s Confidential Information only as
necessary and only in connection with the performance of Executive’s duties
hereunder.  The Executive shall not, without DeVry’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of DeVry or its Affiliates, or directly or
indirectly, disclose outside of DeVry or outside of the Affiliates, any of
DeVry’s Confidential Information, as long as such matters remain Confidential
Information.  The restrictions set forth in this paragraph are in addition to
and not in lieu of any obligations the Executive may have by law with respect to
DeVry’s Confidential Information, including any obligations the Executive may
owe under any applicable trade secrets statutes or similar state or federal
statutes.  This Agreement shall not prevent the Executive from revealing
evidence of criminal wrongdoing to law enforcement or prohibit the Executive
from divulging DeVry’s Confidential Information by order of court or agency of
competent jurisdiction.  However, the Executive shall promptly inform DeVry of
any such situations and shall take such reasonable steps to prevent disclosure
of DeVry’s Confidential Information until DeVry or its relevant Affiliates have
been informed of such requested disclosure and DeVry has had an opportunity to
respond to the court or agency.
 
7

--------------------------------------------------------------------------------


 
(d)  The Executive understands that DeVry and its Affiliates will receive from
third parties confidential or proprietary information ("Third Party
Information") subject to a duty on DeVry or its Affiliates to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the Employment Period and thereafter, and without in any way
limiting the foregoing provisions of this Section 10, the Executive will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel and consultants of DeVry and its Affiliates who
need to know such information in connection with their work for DeVry or its
Affiliates) or use Third Party Information unless expressly authorized by such
third party or by the CEO.
 
(e)  During the Employment Period, the Executive will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other person or entity to whom the Executive has an obligation
of confidentiality, and will not bring onto the premises of DeVry or its
Affiliates any unpublished documents or any property belonging to any former
employer or any other person or entity to whom the Executive has an obligation
of confidentiality unless consented to in writing by the former employer or such
other person or entity.  The Executive will use in the performance of
Executive’s duties only information which is (i) generally known and used by
persons with training and experience comparable to the Executive's and which is
(x) common knowledge in the industry or (y) otherwise legally in the public
domain, (ii) otherwise provided or developed by DeVry or its Affiliates or
(iii) in the case of materials, property or information belonging to any former
employer or other person or entity to whom the Executive has an obligation of
confidentiality, approved for such use in writing by such former employer or
other person or entity.
 
11.   Return of DeVry Property.  The Executive acknowledges and agrees that all
notes, records, reports, sketches, plans, unpublished memoranda or other
documents, whether in paper, electronic or other form (and all copies thereof),
held by the Executive concerning any information relating to the business of
DeVry or its Affiliates, whether confidential or not, are the property of DeVry
and its Affiliates.  The Executive will immediately deliver to DeVry at the
termination or expiration of the Employment Period, or at any other time the CEO
may request, all equipment, files, property, memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and all electronic, paper or other copies thereof) belonging to DeVry  or its
Affiliates which includes, but is not limited to, any materials that contain,
embody or relate to the Confidential Information, Work Product or the business
of DeVry or its Affiliates, which Executive may then possess or have under
Executive’s control.  The Executive will take any and all actions reasonably
deemed necessary or appropriate by DeVry or its Affiliates from time to time in
its sole discretion to ensure the continued confidentiality and protection of
the Confidential Information.  The Executive will notify DeVry and the
appropriate Affiliates promptly and in writing of any circumstances of which the
Executive has knowledge relating to any possession or use of any Confidential
Information by any Person other than those authorized by the terms of this
Agreement.
 
12.   Intellectual Property Rights.  The Executive acknowledges and agrees that
all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all resulting
patent applications, issued patents, copyrights,
 
8

--------------------------------------------------------------------------------


 
copyright applications and registrations, and trademark applications and
registrations in and to any of the foregoing, along with the right to practice,
employ, exploit, use, develop, reproduce, copy, distribute copies, publish,
license, or create works derivative of any of the foregoing, and the right to
choose not to do or permit any of the aforementioned actions, which relate to
DeVry or Affiliates’ actual or anticipated Business, research and development or
existing or future products or services and which are conceived, developed or
made by the Executive while employed by DeVry or an Affiliate (collectively, the
"Work Product") belong to DeVry.  The Executive further acknowledges and agrees
that to the extent relevant, this Agreement constitutes a “work for hire
agreement” under the Copyright Act, and that any copyrightable work (“Creation”)
constitutes a “work made for hire” under the Copyright Act such that DeVry is
the copyright owner of the Creation.  To the extent that any portion of the
Creation is held not to be a “work made for hire” under the Copyright Act, the
Executive hereby irrevocably assigns to DeVry all right, title and interest in
such Creation.  All other rights to any new Work Product and all rights to any
existing Work Product are also hereby irrevocably conveyed, assigned and
transferred to DeVry pursuant to this Agreement.  The Executive will promptly
disclose and deliver such Work Product to DeVry and, at DeVry's expense, perform
all actions reasonably requested by DeVry (whether during or after the
Employment Period) to establish, confirm and protect such ownership (including,
without limitation, the execution of assignments, copyright registrations,
consents, licenses, powers of attorney and other instruments).  All Work Product
made within six months after termination of the Executive's employment with
DeVry will be presumed to have been conceived during the Executive's employment
with DeVry, unless the Executive can prove conclusively that it was created
after such termination.
 
13.   Non-Compete, Non-Solicitation.
 
(a)  In further consideration of the compensation to be paid to the Executive
hereunder, the Executive acknowledges that in the course of Executive’s
employment with DeVry, Executive has, and will continue to, become familiar with
DeVry's Confidential Information, methods of doing business, business plans and
other valuable proprietary information concerning DeVry, its Affiliates, and
their customers and suppliers and that Executive’s services have been and will
be of special, unique and extraordinary value to DeVry and its Affiliates.  The
Executive agrees that, during the Employment Period and continuing for, as
applicable, (i) eighteen (18) months thereafter, regardless of the reason for
the termination of Executive's employment other than under Section 9(a) above or
(ii) twenty-four (24) months in the event of a termination under Section 9(a)
above (the "Restricted Period"), the Executive will not, directly or indirectly,
anywhere in the Restricted Area:
 
(i)  own, manage, operate, or participate in the ownership, management,
operation, or control of, or be employed by, any entity which is in competition
with the Business of DeVry or its Affiliates in which the Executive would hold a
position with responsibilities that are entirely or substantially similar to any
position the Executive held during the last twelve (12) months of the
Executive’s employment with DeVry or in which the Executive would have
responsibility for and access to confidential information that is similar to or
relevant to that which the Executive had access to during the last twelve (12)
months of the Executive’s employment with DeVry; or
 
9

--------------------------------------------------------------------------------


 
(ii)  provide services to any person or entity that engages in any business that
is similar to, or competitive with DeVry or its Affiliates’ Business if doing so
would require the Executive to use or disclose DeVry’s Confidential Information.
 
Nothing herein will prohibit the Executive from being a passive owner of not
more than one percent (1%) of the outstanding stock of any class of a
corporation which is publicly traded, so long as the Executive has no active
participation in the business of such corporation.
 
(b)  During the Restricted Period, the Executive will not, directly or
indirectly, in any manner:  (i) hire or engage, or recruit, solicit or otherwise
attempt to employ or retain or enter into any business relationship with, any
Person who is or was an employee of or consultant to DeVry or its Affiliates
within the twelve (12) month period immediately preceding the termination of
Executive's employment, (ii) induce or attempt to induce any person who is or
was an employee of, or consultant to, DeVry or its Affiliates within the twelve
(12) month period immediately preceding the termination of Executive's
employment, to leave the employ of DeVry or the relevant Affiliates, or in any
way interfere with the relationship between DeVry, its Affiliates and any of
their employees or consultants, (iii) employ or retain or enter into any
business relationship with any person who was an employee of or consultant to
DeVry or its Affiliates within the twelve (12) month period immediately
preceding the termination of Executive's employment, or (iv) recommend the
hiring of, or provide a reference for any person who was an employee of or
consultant to DeVry or its Affiliates (provided, however that the Executive may
hire former employees and consultants to DeVry and its Affiliates after such
former employees or consultants have ceased to be employed or otherwise engaged
by DeVry or its Affiliates for a period of at least twelve (12) months).
 
(c)  During the Restricted Period, the Executive will not, directly or
indirectly:  (i) call on, solicit or service any Customer with the intent of
selling or attempting to sell any service or product similar to, or competitive
with, the services or products sold by DeVry or its Affiliates as of the date of
the termination of Executive's employment, or (ii) in any way interfere with the
relationship between DeVry, its Affiliates and any Customer, supplier, licensee
or other business relation (or any prospective Customer, supplier, licensee or
other business relationship) of DeVry or its Affiliates (including, without
limitation, by making any negative or disparaging statements or communications
regarding DeVry, its Affiliates or any of their operations, officers, directors
or investors).  This non-solicitation provision applies to those Customers,
suppliers, licensees or other business relationships of DeVry with whom the
Executive: (1) has had contact or has solicited at any time in the twelve (12)
month period of time preceding the termination of the Executive's employment;
(2) has supervised the services of any of DeVry's or Affiliates’ employees who
have had any contact with or have solicited at any time during the twelve (12)
month period of time preceding the termination of Executive's employment; or
(3) has had access to any Confidential Information about such Customers,
suppliers, licensees or other business relationships at any time during the
twelve (12) month period of time preceding the termination of Executive’s
employment.
 
10

--------------------------------------------------------------------------------


 
(d)  The Executive acknowledges and agrees that the restrictions contained in
this Section 13 with respect to time, geographical area and scope of activity
are reasonable and do not impose a greater restraint than is necessary to
protect the goodwill and other legitimate business interests of DeVry and its
Affiliates.  In particular, the Executive agrees and acknowledges that DeVry is
currently engaging in Business and actively marketing its services and products
throughout the Restricted Area, that Executive's duties and responsibilities for
DeVry and/or its Affiliates are co-extensive with the entire scope of DeVry's
Business, that DeVry has spent significant time and effort developing and
protecting the confidentiality of their methods of doing business, technology,
customer lists, long term customer relationships and trade secrets and that such
methods, technology, customer lists, customer relationships and trade secrets
have significant value.  However, if, at the time of enforcement of this Section
13, a court holds that the duration, geographical area or scope of activity
restrictions stated herein are unreasonable under circumstances then existing or
impose a greater restraint than is necessary to protect the goodwill and other
business interests of DeVry and its Affiliates, the Parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law, in all cases giving effect to the
intent of the parties that the restrictions contained herein be given effect to
the broadest extent possible.  The existence of any claim or cause of action by
the Executive against DeVry, whether predicated on this Agreement or otherwise,
will not constitute a defense to the enforcement by DeVry of the provisions of
Sections 10, 11, 12 or this Section 13, which Sections will be enforceable
notwithstanding the existence of any breach by DeVry.  Notwithstanding the
foregoing, the Executive will not be prohibited from pursuing such claims or
causes of action against DeVry.  The Executive consents to DeVry notifying any
future employer of the Executive of the Executive's obligations under Sections
10, 11, 12 and this Section 13 of this Agreement.
 
(e)  In the event of the breach or a threatened breach by the Executive of any
of the provisions of Sections 10, 11, 12 or this Section 13, DeVry, in addition
and supplementary to any other rights and remedies existing in its favor, will
be entitled to seek specific performance and/or injunctive or other equitable
relief (in the form of a temporary restraining order, preliminary injunction
and/or permanent injunction) from a court of competent jurisdiction in order to
enforce or prevent any violations of the provisions hereof.
 
(f)  Upon the Executive’s written request, the CEO may, in the CEO’s sole
discretion, permit the Executive to engage in certain work or activity that is
otherwise prohibited by this Agreement, if and only if the Executive first
provides the CEO with written evidence satisfactory to the CEO, including
assurances from any new employer of the Executive, that the contribution of
Executive’s knowledge to that work or activity will not cause the Executive to
disclose, base judgment upon, or use DeVry’s trade secrets or other Confidential
Information.  The Executive shall not engage in such work or activity unless and
until the Executive receives written consent from the CEO.
 
11

--------------------------------------------------------------------------------


 
(g)  Neither the CEO’s consent under Section 13(f) nor DeVry’s failure to seek
enforcement of any restrictive covenant under this Agreement shall be deemed a
consent or waiver by DeVry of any subsequent breach of this Agreement by the
Executive and DeVry shall have the right to seek enforcement of this Agreement
against the Executive for any breach not specifically consented to in writing by
the CEO or DeVry.
 
14.   Executive’s Representations. [RESERVED].
 
15.   Survival.  Any provisions which by its nature is intended to survive and
continue in full force in accordance with its terms shall continue
notwithstanding the termination of the Employment Period.
 
16.   Notices. Any notice provided for in this Agreement will be in writing and
will be either personally delivered, sent by reputable overnight courier
service, sent by facsimile (with hard copy to follow by regular mail) or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:
 

 
Notices to the Executive:
     
Richard M. Gunst
 
At such home address which is currently on record with DeVry
     
Notices to DeVry:
     
DeVry Inc.
 
Attn:  President and Chief Executive Officer
 
One Tower Lane
 
Oakbrook Terrace, IL 60181
     
with copies to (which will not constitute notice to DeVry):
     
Eugene Jacobs, Esq.
 
Seyfarth Shaw LLP
 
131 S. Dearborn Street, Suite 2400
 
Chicago, IL 60603



or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.
 
17.   Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any action in any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
12

--------------------------------------------------------------------------------


 
18.   Complete Agreement.  This Agreement embodies the complete agreement and
understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.
 
19.   Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile signature pages), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
 
20.   No Strict Construction.  The parties hereto jointly participated in the
negotiation and drafting of this Agreement.  The language used in this Agreement
will be deemed to be the language chosen by the parties hereto to express their
collective mutual intent, this Agreement will be construed as if drafted jointly
by the parties hereto, and no rule of strict construction will be applied
against any Person.
 
21.   Successors and Assigns.  This Agreement is intended to bind and inure to
the benefit of and be enforceable by the Executive, DeVry and their respective
heirs, successors and assigns.  The Executive may not assign Executive’s rights
or delegate Executive’s duties or obligations hereunder without the prior
written consent of DeVry.  DeVry may not assign its rights and obligations
hereunder, without the consent of, or notice to, the Executive, with the sole
exception being a sale to any Person that acquires all or substantially all of
DeVry whether stock or assets, in which case such consent of the Executive is
not necessary.
 
22.   Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL ISSUES AND
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF DELAWARE OR
ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF DELAWARE.  SUBJECT TO SECTION 24 OF THIS
AGREEMENT, THE PARTIES AGREE THAT ALL LITIGATION ARISING OUT OF OR RELATING TO
SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN
DELAWARE (COLLECTIVELY THE “DESIGNATED COURTS”).  EACH PARTY HEREBY CONSENTS AND
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS.  WITH RESPECT TO
LITIGATION UNDER SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT, EACH PARTY HEREBY
IRREVOCABLY WAIVES ALL CLAIMS OR DEFENSES OF LACK OF PERSONAL JURISDICTION OR
ANY OTHER JURISDICTION DEFENSE, AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY
DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE,
ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM OR VENUE.
 
13

--------------------------------------------------------------------------------


 
23.   Dispute Resolution. Notwithstanding anything to the contrary, any and all
other disputes, controversies or questions arising under, out of, or relating to
this Agreement (or the breach thereof), or, the Executive’s employment with
DeVry or termination thereof, other than those disputes relating to Executive’s
alleged violations of Sections 10 (Confidential Information), 11 (return of
property), 12 (intellectual property) and 13 (covenants of noncompete and
nonsolicitation) of this Agreement, shall be referred for binding arbitration in
Chicago, Illinois to a neutral arbitrator (who is licensed to practice law in
any State within the United States of America) selected by the Executive and
DeVry and this shall be the exclusive and sole means for resolving such
dispute.  Such arbitration shall be conducted in accordance with the National
Rules for Resolution of Employment Disputes of the American Arbitration
Association.  The arbitrator shall have the discretion to award reasonable
attorneys' fees, costs and expenses to the prevailing party.  Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  This Section 24 does not apply to any action by DeVry to enforce
Sections 10, 11, 12 and 13 of this Agreement and does not in any way restrict
DeVry’s rights under Section 22 of this Agreement.
 
24.   Mutual Waiver of Jury Trial.  IN THE EVENT OF LITIGATION AS PERMITTED
UNDER SECTION 22 (AND SUBJECT TO SECTION 23) OF THIS AGREEMENT, DEVRY AND THE
EXECUTIVE EACH WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, AS PERTAINS TO A
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE UNDER SECTIONS 10, 11, 12 OR 13 OF
THIS AGREEMENT.  DEVRY AND THE EXECUTIVE EACH AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT.  THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
SECTIONS 10, 11, 12 OR 13 OF THIS AGREEMENT.
 
25.   Indemnification.  In addition to any rights to indemnification to which
the Executive is entitled under DeVry’s charter and by-laws, to the extent
permitted by applicable law, DeVry will indemnify, from the assets of DeVry
supplemented by insurance in an amount determined by DeVry, the Executive at all
times, during and after the Employment Period, and, to the maximum extent
permitted by applicable law, shall pay the Executive’s expenses (including
reasonable attorneys’ fees and expenses, which shall be paid in advance by DeVry
as incurred, subject to recoupment in accordance with applicable law) in
connection with any threatened or actual action, suit or proceeding to which the
Executive may be made a party, brought by any shareholder of DeVry directly or
derivatively or by any third party by reason of any act or omission or alleged
act or omission in relation to any affairs of DeVry or any subsidiary or
affiliate of DeVry of the Executive as an officer, director or employee of DeVry
or of any subsidiary or affiliate of DeVry.  DeVry shall use its best efforts to
maintain during the Employment Period and thereafter insurance coverage
sufficient in the determination of the Board to satisfy any indemnification
obligation of DeVry arising under this Section 25.
 
14

--------------------------------------------------------------------------------


 
26.   Nondisparagement. Executive agrees that both during the Employment Period
and thereafter, the Executive shall not make or publish any statements or
comments that disparage or injure the reputation or goodwill of DeVry or any of
its affiliates, or any of its or their respective officers or directors, or
otherwise make any oral or written statements that a reasonable person would
expect at the time such statement is made to likely have the effect of
diminishing or injuring the reputation or goodwill of DeVry, or any of its
affiliates, or any of its or their respective officers or directors; provided,
however, nothing herein shall prevent the Executive from providing any
information that may be compelled by law.
 
27.   Assistance in Proceedings. During the Employment Period and thereafter,
the Executive will cooperate with DeVry in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by
DeVry (including, without limitation, the Executive being available to DeVry
upon reasonable notice for interviews and factual investigations, appearing at
DeVry’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to DeVry all pertinent information and turning
over to DeVry all relevant documents which are or may come into the Executive's
possession, all at times and on schedules that are reasonably consistent with
the Executive’s other permitted activities and commitments).  In the event DeVry
requires the Executive’s cooperation in accordance with this Section 27, DeVry
will pay the Executive a reasonable per diem as determined by the Board and
reimburse the Executive for reasonable expenses incurred in connection therewith
(including lodging and meals, upon submission of receipts).
 
28.   Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of DeVry and the Executive or
pursuant to Section 17, and no course of conduct or course of dealing or failure
or delay by any Party hereto in enforcing or exercising any of the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any provision of this
Agreement.
 
*    *    *    *    *
 
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.
 

  DEVRY INC.               By:
/s/ Daniel M. Hamburger
        Printed:  Daniel M. Hamburger   Title:  President and Chief Executive
Officer         EXECUTIVE               /s/ Richard M. Gunst        
Printed:  Richard M. Gunst    



 
16

--------------------------------------------------------------------------------




APPENDIX I
 
DEFINITIONS
 
“Accrued Benefits” means (a) Base Salary earned through the Termination Date;
(b) except in the event of a termination by DeVry with Cause, the balance of any
awarded (i.e., the amount and payment of the specific award has been fully
approved by the Board) but as yet unpaid, annual cash incentive or other
incentive awards for any fiscal year prior to the fiscal year during which the
Executive’s Termination Date occurs; (c) a payment representing the Executive’s
accrued but unused vacation; and (d) anything in this Agreement to the contrary
notwithstanding, (i) the payment of any vested, but not forfeited, benefits as
of the Termination Date under DeVry’s employee benefit plans payable in
accordance with the terms of such plans and (ii) the availability of such
benefit continuation and conversion rights to which Executive is entitled in
accordance with the terms of such plans.
 
“Affiliates” means any company, directly or indirectly, controlled by,
controlling or under common control with DeVry, including, but not limited to,
DeVry’s subsidiary entities, parent, partners, joint ventures, and predecessors,
as well as its successors and assigns.
 
 “Board” means the Board of Directors of DeVry Inc.
 
“Business” means (a) the provision of educational services to individuals at the
secondary through post-secondary levels of education and/or training services to
individuals seeking professional certifications or professional education by (i)
a market funded institution offering degree and non-degree programs (ii) at
classroom locations in multiple states and/or through an online curriculum
delivery mechanism, and (b) any other business directly engaged in by DeVry and
its Affiliates during the Employment Period.
 
“Cause” means (i) the commission of a felony or other crime involving moral
turpitude or the commission of any other act or omission involving
misappropriation, dishonesty, fraud, illegal drug use or breach of fiduciary
duty, (ii) willful failure to perform duties as reasonably directed by the CEO
or the CEO’s designee, (iii) the Executive’s gross negligence or willful
misconduct with respect to the performance of the Executive’s duties hereunder,
(iv) obtaining any personal profit not fully disclosed to and approved by the
Board in connection with any transaction entered into by, or on behalf of,
DeVry, or (v) any other material breach of this Agreement or any other agreement
between the Executive and DeVry.
 
“CEO” means the President and Chief Executive Officer of DeVry Inc.
 
“Change in Control” means such term as defined in the DeVry Inc. Incentive Plan
of 2005.
 
“Change in Control Period” means the period commencing on the date of a Change
in Control and ending on the twelve (12) month anniversary of such date.
 
1

--------------------------------------------------------------------------------


 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Code of Business Conduct and Ethics” means such code as maintained by DeVry
Inc., as amended from time to time.
 
“Compensation Committee” means that committee of the Board which shall have
authority over the compensation (cash and non-cash) of certain aspects of DeVry,
including, but not limited to, all officers and executives of DeVry, including
DeVry’s Chief Executive Officer, and all option grants for any employee,
executive, officer, director or consultant of DeVry.
 
“Copyright Act” means the United States Copyright Act of 1976, as amended.
 
“Customer” means any Person:
 
(a)           who purchased products or services from DeVry or any of its
Affiliates during the twelve (12) month period prior to the date of termination
of the Executive's employment; or
 
(b)           to whom DeVry or any of its Affiliates solicited the sale of its
products or services during the twelve (12) month period prior to the date of
termination of the Executive’s employment.
 
“Good Reason” means, without the Executive’s consent, (i) material diminution in
title, duties, responsibilities or authority; (ii) reduction of Base Salary, MIP
Target or employee benefits except for across-the-board changes for executives
at the Executive’s level; (iii) exclusion from executive benefit/compensation
plans; (iv) material breach of the Agreement that DeVry has not cured within
thirty (30) days after the Executive has provided DeVry notice of the material
breach which shall be given within sixty (60) days of the Executive’s knowledge
of the occurrence of the material breach; or (v) resignation in compliance with
securities, corporate governance or other applicable law (such as the US
Sarbanes-Oxley Act) as specifically applicable to such Executive.  For avoidance
of doubt, a change in reporting relationship to the CEO’s designee shall not
constitute “Good Reason.”
 
“MIP Award” means the amount actually awarded Executive under DeVry’s annual
Management Incentive Plan, as in effect from time to time, upon the achievement
of specific DeVry-wide and personal performance goals of the Executive that will
be determined each fiscal year by the Executive’s direct supervisor and/or the
Compensation Committee as necessary and appropriate to comply with DeVry policy.
 
“MIP Target” means the percentage of Executive’s Base Salary established as the
target under DeVry’s Management Incentive Plan, as adjusted from time to time.
 
“Permanent Disability” means mental, physical or other illness, disease or
injury, which has prevented the Executive from substantially performing
Executive’s duties hereunder for the greater of:  (a) the eligibility waiting
period under DeVry’s long term disability Plan, if any, (b) an aggregate of six
(6) months in any twelve (12) month period, or (c) a period of three (3)
consecutive months.
 
2

--------------------------------------------------------------------------------


 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or governmental or regulatory
entities, department, agency or authority.
 
“Release” means the waiver and release agreement generally used by DeVry for
executives, as amended from time to time.
 
“Restricted Area” means (a) throughout the world, but if such area is determined
by judicial action to be too broad, then it means (b) within North America, but
if such area is determined by judicial action to be too broad, then it means (c)
within the continental United States, but if such area is determined by judicial
action to be too broad, then it means (d) within any state in which DeVry and
its Affiliates is engaged in Business.
 
“Termination Date” means the last day of Executive’s employment with DeVry Inc.
 
 
3